DIXON, J.‘
Epitomized Opinion
Action by Prohibition Commissioners to enforce “Padlock Law” by injunction. Petition alleges violations of the prohibition law between certain dates. The demurrer was overruled.
In an action to abate a nuisance under 13195-1 GC. proof that the defendant has been repeatedly convinced of violating Ithe prohibition laws warrants the .presumption that violations will continue unless injunctive relief is granted, and it is not necessary to show constant and uninterrupted violations right up to the tim’e of filing suit.